Citation Nr: 0633127	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  04-10 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.  

2.  Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for a 
cervical spine disability, claimed as a traumatic neck 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The veteran served on active duty from August 1979 to June 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for a 
psychiatric disability, and found no new and material 
evidence had been submitted to reopen the veteran's claim for 
service connection for a cervical spine disability, claimed 
as a traumatic neck injury.  The veteran subsequently 
initiated and perfected appeals of these determinations.  

In his March 2004 substantive appeal, the veteran requested a 
personal hearing before a member of the Board, seated at the 
RO.  In May 2005, the veteran accepted a video hearing before 
a Veterans Law Judge, in lieu of a personal hearing before 
the same.  Such a hearing was scheduled for May 2006 and the 
veteran was so informed; however, he failed to report for his 
scheduled hearing, and to date has offered no explanation for 
his absence.  The hearing request is deemed withdrawn and the 
Board will proceed with appellate consideration.  38 C.F.R. 
§ 20.704(d). (2006).  

The issue of whether new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for a cervical spine disability is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDING OF FACT

Competent evidence of the onset of a psychiatric disability 
during military service or within a year thereafter has not 
been presented.  



CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.3159, 3.303, 3.304, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to the 
initial adjudication of the claimant's claim, a letter dated 
in September 2002 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The September 2002 letter 
told the claimant to provide any relevant evidence in the 
claimant's possession also informed the claimant that 
additional information or evidence was needed to support the 
claim and asked the claimant to send the information or 
evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The claimant was also afforded VA examinations in 
March 2003 and December 2003.  38 C.F.R. § 3.159(c)(4) 
(2006).  The records obtained satisfy 38 C.F.R. § 3.326.  As 
there is no indication that any failure on the part of VA to 
provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Additionally, since the Board 
has concluded that the preponderance of the evidence is 
against the claim of service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran seeks service connection for a psychiatric 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  Service 
connection may also be awarded for certain disabilities, such 
as psychoses, which manifest to a compensable degree within a 
statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2006).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

According to the veteran's service medical records, no 
psychiatric disability was noted at the time he was examined 
for service admission in April 1979.  Additionally, the 
service medical records do not indicate he sought treatment 
for a psychiatric disorder during that time.  In May 1982, he 
underwent psychiatric evaluation secondary to a service 
separation action for unsatisfactory performance.  The 
examiner found "no evidence of a major psychiatric 
disorder", and found the veteran suitable for any necessary 
administrative action.  No service separation examination is 
of record.  

Subsequent to service, the veteran was afforded VA general 
medical examination in October 1982 secondary to an unrelated 
claim.  At that time, no psychiatric disability was noted.  
Thereafter, the veteran next received VA medical treatment in 
the early-1990's, when he was seen for poly-substance abuse.  
Such treatment has continued to the present.  Upon 
examination by various VA medical personnel, he has been 
diagnosed with schizophrenia, a psychotic disorder, not 
otherwise specified, and a personality disorder.  He has also 
reported hallucinations and delusions secondary to alcohol 
withdrawal.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence to be against the grant of 
service connection for a psychiatric disability.  While the 
veteran has submitted competent evidence of a current 
diagnosis of a psychiatric disability, he has not established 
that such a disability began during military service, or 
within a year thereafter.  In fact, the veteran underwent 
psychiatric examination during military service, and was 
found to exhibit "no evidence of a major psychiatric 
disorder."  Thereafter, an October 1982 VA general medical 
examination was also negative for any diagnosis of or 
treatment for a psychiatric disability.  A post-service 
psychiatric diagnosis was not rendered until approximately 
June 2000, more than 15 years after service separation.  
Additionally, no medical expert has alleged a psychiatric 
disability began during military service, or within a year 
thereafter.  In the absence of such evidence, the Board must 
conclude the veteran's psychiatric disability began many 
years after service and is unrelated to military service.  
Service connection for a psychiatric disability must 
therefore be denied.  

The veteran has asserted that a psychiatric disorder began 
during military service or within a year thereafter.  
However, as a layperson, he is not capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  The Board notes that while the veteran is 
competent to report observable symptoms, he does not have 
medical expertise.  Therefore, he cannot provide a competent 
opinion regarding diagnosis and causation.  

The Board next notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claim.  However, the Board finds that the evidence, 
which reveals that the veteran did not have this disability 
during service and does not reflect competent evidence 
showing a nexus between service and the disorder at issue, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4) (2006).  As service and post-service 
medical records provide no basis to grant this claim, and in 
fact provide evidence against this claim, the Board finds no 
basis for a VA examination or medical opinion to be obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
service connection claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case.

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for a psychiatric 
disorder, as competent evidence has not been presented 
indicating such a disability was either incurred during 
military service, or within a year thereafter.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for a psychiatric 
disability is denied.  


REMAND

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (CAVC) in Kent v. Nicholson, 20 Vet. App. 
1 (2006), found that in the context of a claim to reopen a 
previously denied claim for service connection, the Veterans 
Claims Assistance Act (VCAA) requires VA to look at the bases 
for the denial in the prior rating decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance), overruled, in part, on other grounds by 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Anglin v. 
West, 203 F.3d 1343, 1347 (Fed. Cir. 2000) (stating that 
Hodge left intact the requirement that the evidence must be 
relevant to and probative of an issue that was a specified 
basis for the last final disallowance).  

The Board observes that the notice obligation pursuant to 
Kent v. Nicholson does not modify the requirement that VA 
must provide a claimant notice of what is needed to 
substantiate each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim.  

In this case, the appellant's claim for service connection 
for a neck injury was initially denied by the RO in a 
December 1982 rating decision, and his initial application to 
reopen was also denied within a June 1989 rating decision.  
Since that time, the veteran has filed another application to 
reopen his claim for service connection for a cervical spine 
disability.  In response to this request, the RO provided a 
September 2002 letter to the appellant which advised him of 
what generally qualified as new and material evidence.  
However, this letter did not specifically describe what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the prior final denial.  As such, the 
VCAA notice provided to the appellant was legally 
insufficient in this case; and a remand is necessary to allow 
the RO the opportunity to ensure that a corrective VCAA 
notice is sent to the appellant that is in compliance with 
the guidance set forth by the CAVC in Kent v. Nicholson and 
Dingess/Hartman v. Nicholson, supra.


Accordingly, the case is REMANDED for the following action:

The AMC should ensure that all development 
contemplated by the VCAA should be 
undertaken, including, but not limited to, 
informing the appellant of the provisions 
of the VCAA.  The appellant should be 
informed, based on the last final denial 
of his claim for service connection for a 
cervical spine disability, of the specific 
information and evidence not of record (1) 
that is necessary to reopen his claim; (2) 
that VA will seek to obtain; and (3) that 
the appellant is expected to provide.  The 
appellant should also be advised to 
provide any evidence in his possession 
that pertains to the claim.  Lastly, the 
appellant should be informed that a 
disability rating and an effective date 
for the award of benefits will be assigned 
if service connection is awarded.  

When the development requested has been completed, the case 
should again be reviewed by the AMC on the basis of any 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


